DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja et al. (US PGPUB US 2010/0229181 A1) in further view of Vincent (US PGPUB US 2012/0151476 A1).

Regarding claim 1, Ahuja teaches the invention substantially as claimed including a computer-implemented method of migrating a physical computing system or virtual computing instance to a virtual infrastructure (Title: partition migration; ¶ [0007]: migrate the operating system from a partition on a first logical partitioned data processing system to a partition on a second logical partitioned data processing system.), the method comprising: 
determining configuration information of an operating system (OS) running in the physical computing system or virtual computing instance, wherein a virtual computing instance shell is created in the virtual infrastructure based, at least in part, on the determined configuration information (Fig. 2; ¶ [0036]: The hardware in logical partitioned reserve the resources required (reasonably suggest a determined configuration of an OS running in the physical computing system which is needed in order to reserve the resource required in the partition shell) to receive departing mobile partition 424 inbound from source system 412. The creation of partition shell 426 on destination system 414 ensures that all of the required resources are available for departing mobile partition 424 and cannot be stolen at some point during the migration.); and 
streaming data of a disk associated with the physical computing system or the virtual computing instance to the virtual infrastructure, wherein the streamed data is injected into the virtual computing instance shell (Fig. 4; ¶ [0048]: Mover service partitions 416 and 418 establish a connection between partition management firmware 420 on source system 412 and partition management firmware 422 on destination system 414. Additionally, mover service partitions 416 and 418 establish a communications channel between themselves for transporting the state of departing mobile partition 424 to partition shell 426; ¶ [0049]: Mover service partition 416 starts sending partition state information to mover service partition 418, copying the mobile partition's physical pages to the physical memory reserved by partition shell 426 on destination system 414. Because the departing mobile partition 424 is still active; ¶ [0050]: When all state information has been sent to destination system 414, the mobile partition resumes execution within partition shell 426 on destination system 414. Partition shell 426 can .

While Ahuja creates a shell with the same requirements of a source departing partition reasonably teaches determining configuration information, Ahuja does not expressly teach determining configuration information via introspection of an operating system (OS) running in the physical computing system or virtual computing instance.

However, Vincent teaches migrating virtual machines between heterogeneous environments. Further, Vincent teaches determining configuration information via introspection of an operating system (OS) running in the physical computing system or virtual computing instance (¶ [0020]; ¶ [0042]; ¶ [0043]: The migration agent(s) 420 added to the virtual machine 302 (FIG. 3) may provide information characterizing the virtual machine 302 back to the virtual machine migration component 410 through a migration agent interface 422… Examples of such characterizing information include a number of physical processing units allocated to the virtual machine, a number of processing cores allocated to the virtual machine, one or more types of physical processing unit allocated to the virtual machine, a size and/or type of volatile data storage allocated to the virtual machine, a size and/or type of non-volatile data storage allocated to the virtual machine, and a number and/or type of networking resources including networking devices, such as network interface devices, that are allocated to the virtual machine. Further examples of such characterizing information include characteristics of one or more components of the operating system 312 of the virtual machine 302 such as whether the operating system 312 includes hot plug functionality with respect to particular implementation wherein the migration agent determining characterizing information corresponds to the claimed introspection).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vincent with the teachings of Ahuja to utilize an instrospection module such as a migration agent to determine a source virtual machine’s capability for migration purposes. The modification would have been motivated by the desire of migrating a virtual machine among heterogeneous environment and ensure compatibility with the target environment (See at least Vincent’s Background).

Regarding claim 2, Ahuja teaches wherein the streaming step is performed by an agent (¶ [0048]: Mover service partitions 416 and 418 establish a connection between partition management firmware 420 on source system 412 and partition management firmware 422 on destination system 414. Additionally, mover service partitions 416 and 418 establish a communications channel between themselves for transporting the state of departing mobile partition 424 to partition shell 426);

In addition, Vincent teaches wherein the determining steps are performed by an agent that is pushed to the OS running in the physical computing system or the virtual computing instance (¶ [0043]: The migration agent(s) 420 added to the virtual machine 302 (FIG. 3) may provide information characterizing the virtual machine 302 back to the virtual machine migration component 410 through a migration agent interface 422. 

Regarding claim 3, Vincent teaches wherein the agent is one of a plurality of agents that is specific to the OS running in the physical computing system or the virtual computing instance (¶ [0020] When authorized, a migration agent may be added to virtual machines selected for migration. The migration agent may be adapted to a particular type of virtual machine and/or components thereof. For example, migration agent types may correspond to types of operating system maintained by virtual machines.).

Regarding claim 6, Ahuja teaches further comprising, subsequent to the streaming of the data of the disk and the injection of the streamed data into the virtual computing instance shell: 
powering off the physical computing system or virtual computing instance and powering on the virtual computing instance shell having the injected streamed data (¶ [0074] An active migration is described in FIG. 4, and summarized as follows: Hardware management creates a compatible partition shell and a partition profile on the destination system. Hardware management configures the mover service partitions on both the source system and the destination system. The mover service partition on the source system starts sending partition state information to mover service partition on the destination system, copying the mobile partition's physical pages to the physical memory on the destination system. Memory pages of departing mobile partition that are modified during state transfer are flagged, and then subsequently resent. Any pages that are continuously changing must be sent during a quiesced 

Regarding claim 8, Ahuja teaches wherein the streaming the data of the disk uses either a file-based (¶ [0049]: Mover service partition 416 starts sending partition state information to mover service partition 418, copying the mobile partition's physical pages to the physical memory reserved by partition shell 426 on destination system 414.) or block-based stream.

Regarding claim 9, Ahuja teaches resources requirements but Vincent expressly teaches wherein the determined configuration information includes at least one of an amount of processing resources, memory, or storage (¶ [0043]: The migration agent(s) 420 added to the virtual machine 302 (FIG. 3) may provide information characterizing the virtual machine 302 back to the virtual machine migration component 410 through a migration agent interface 422… Examples of such characterizing information include a number of physical processing units allocated to the virtual machine, a number of processing cores allocated to the virtual machine, one or more types of physical processing unit allocated to the virtual machine, a size and/or type of volatile data storage allocated to the virtual machine, a size and/or type of non-volatile data storage allocated to the virtual machine, and a number and/or type of networking resources including networking devices, such as network interface devices, that are allocated to the virtual machine.).

Regarding claim 10, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 11, it is a media/product type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 12, it is a media/product type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale.

Regarding claim 17, it is a media/product type claim having similar limitations as claim 8 above. Therefore, it is rejected under the same rationale.

Regarding claim 18, it is a media/product type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale.

Regarding claim 19, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale. The additional limitations one or more processors; and a memory containing a program that, when executed on the one or more processors, performs operations are taught by Ahuja teaches ¶ [0021]: computer program 

Regarding claim 20, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja and Vincent, as applied to claim 1, in further view of Brandwine et al. (US Patent No. US 9,626,512 A1).

Regarding claim 4, Ahuja teaches further comprising, establishing a communication channel with a gateway, wherein the data of the disk is streamed over at least the communication channel (¶ [0048]: Mover service partitions 416 and 418 establish a connection between partition management firmware 420 on source system 412 and partition management firmware 422 on destination system 414. Additionally, mover service partitions 416 and 418 establish a communications channel between themselves for transporting the state of departing mobile partition 424 to partition shell 426; ¶ [0049]: Mover service partition 416 starts sending partition state information to mover service partition 418, copying the mobile partition's physical pages to the physical memory reserved by partition shell 426 on destination system 414.).

secure communication gateway.

	However, Brandwine teaches establishing a secure communication gateway (Col. 21, lines 19-44: This allows for migration of the virtual machine instance to a different host computer system. For example, the offload device can negotiate a secure connection with an offload device on the new host. The offload device on the initial host can then move the service provider endorsement key and any secrets to the new host in a secure manner.).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brandwine with the teachings of Ahuja and Vincent to establish a secure connection between a source and destination environments. The modification would have been motivated by the desire of ensuring that the data transfer is done in a secure manner.

Regarding claim 5, Brandwine teaches further comprising, receiving, from a hybridity manager, certificates which are used in the establishing of the secure communication channel with the gateway (Col. 22, line 45 through Col. 23, line 5: The remote computer system 164 can have private key of its own and can obtain a copy of the public certificate of the private key that was sent by the key management service 169 to the security component 150 on the offload device 130. At (1), executable code on the offload device (e.g., the management module 138) can send a request to establish a communication session to the remote computer system (e.g., a server hosting a storage volume that is assigned to a virtual machine instance .

Regarding claim 13, it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja and Vincent, as applied to claim 1, in further view of Wang et al. (US PGPUB US 2014/0229944 A1).

Regarding claim 7, Ahuja and Vincent do not expressly teach further comprising, assigning an identifier (ID) to the physical computing system or virtual computing instance migration, wherein data of multiple disks is streamed and de-multiplexed at the virtual infrastructure based on assigned IDs.

	However, Wang teaches further comprising, assigning an identifier (ID) to the physical computing system or virtual computing instance migration, wherein data of multiple disks is streamed and de-multiplexed at the virtual infrastructure based on assigned IDs (Abstract: receive a migration request from a virtual machine ( VM) proxy running on a first server hosting a VM, wherein the migration request comprises a VM identifier associated with the VM comprising a globally unique VM name and a current VM address associated with the first server, and wherein data packets associated with the VM are routed to the VM based upon the VM identifier and instruct a VM proxy running on a second server to receive the VM from the first server in response to the migration request, wherein the second server receives the VM, and wherein the VM name remains unchanged while the current VM address becomes associated with the second server after the second server receives the VM.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the teachings of Ahuja and Vincent to utilize VM identifiers to maintain consistency in data accesses after VM migration. The modification would have been motivated by the desire of ensuring that the VM can continue to access its files, thereby improving seamless experience to a user.

Regarding claim 16, it is a media/product type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.